Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2006

Raczkowski v. Empire Kosher
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3159




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Raczkowski v. Empire Kosher" (2006). 2006 Decisions. Paper 898.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/898


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3159


                               PHILIP RACZKOWSKI,

                                                      Appellant

                                           v.

                           EMPIRE KOSHER POULTRY;
                          EMES RABBINIC ASSOCIATION



                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 04-cv-00312)
                        District Judge: Honorable Yvette Kane


                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 7, 2006

            Before: AMBRO, FUENTES and GREENBERG, Circuit Judges

                             (Opinion filed: June 14, 2006)


                                       OPINION


AMBRO, Circuit Judge

      Phillip Raczkowski appeals from the District Court’s grant of summary judgment

to Empire Kosher Poultry Inc. (“Empire”) with respect to his claims that Empire (1)
breached the collective bargaining agreement between itself and EMES Rabbinic

Association (“EMES”) by firing him, and (2) wrongfully discharged him in violation of

Pennsylvania common law. For the reasons that follow, we affirm.

                                              I.

       Because we write solely for the benefit of the parties, we do not recite the facts

giving rise to this appeal. We exercise plenary review over the District Court’s grant of

summary judgment. Sutton v. Rasheed, 323 F.3d 236, 248 (3d. Cir. 2003). It is

appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c). Judgment as a matter of law is appropriate if the nonmoving party fails

to make a showing sufficient to establish the existence of all the necessary elements of his

case for which he would bear the burden of proof at trial. Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986). When deciding a motion for summary judgment, we view the facts

in the light most favorable to the nonmoving party, who is “entitled to every reasonable

inference that can be drawn from the record.” Merkle v. Upper Dublin Sch. Dist., 211
F.3d 782, 788 (3d Cir. 2000). However, if the non-movant’s evidence is merely

speculative, conclusory, “or is not significantly probative, summary judgment may be

granted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (internal citation

omitted).

                                              II.

                                               2
       Raczkowski argues that Empire breached the terms of its collective bargaining

agreement with EMES in violation of § 301 of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185. To prevail on this claim, he must prove that (1) Empire

breached the collective bargaining agreement, and (2) that EMES breached its duty of fair

representation. DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 165 (1983). The

District Court held that there was sufficient evidence to give rise to a question of fact

regarding Empire’s alleged breach, but Raczkowski failed to provide sufficient evidence

to establish the second element. A union breaches its duty of fair representation if its

conduct is “arbitrary, discriminatory, or in bad faith.” Marquez v. Screen Actors Guild,

Inc., 525 U.S. 33, 44 (1998). A union, however, “has broad discretion in its decision

whether and how to pursue an employee’s grievance against an employer.” Chauffeurs,

Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 567-68 (1990). It acts

arbitrarily only if its conduct “can be fairly characterized as so far outside a wide range of

reasonableness that it is wholly irrational or arbitrary.” Marquez, 525 U.S. at 45 (internal

quotation marks and citations omitted). Even a union decision that is ultimately wrong is

not a breach of its fair representation duty unless that decision is so unreasonable that it is

“without rational basis or explanation.” Id. at 46.

       Raczkowski argues that EMES acted arbitrarily by never using grievance or

arbitration processes for any of its members, even if a given case called for them. In

short, he contends that EMES had pre-determined that it would never use these processes

for him. He failed, however, to produce evidence significantly probative of these

                                               3
allegations. The mere fact that EMES had never used the grievance or arbitration

processes before does not show arbitrariness because there is no evidence that it had

abused its considerable discretion in doing so.

       Even if evidence existed that EMES had breached its duty in one or more prior

cases, Raczkowski would still have to present evidence showing why EMES’s prior

decisions are relevant to whether its decision in his case was arbitrary. He makes much

of the evidence that EMES did not as a matter of practice use arbitrations or grievances,

but that does not per se make its actions arbitrary here. Unions have considerable

discretion in deciding how to deal with grievances, and may favor some techniques over

others. See Chauffeurs, Teamsters & Helpers, 494 U.S. at 567-68. The ultimate issue is

whether EMES’s conduct in Raczkowski’s particular case was “so far outside a wide

range of reasonableness that it is wholly irrational or arbitrary,” not whether its policies

were arbitrary in general. Marquez, 525 US. at 45 (internal quotation marks and citations

omitted).

       In Raczkowski’s case, EMES’s acting president did not file a grievance or seek

arbitration, but he did meet with Empire’s management and representatives several times,

examined the product that Raczkowski had removed from the fry plant, knew of the rules

Raczkowski had violated, negotiated to save Raczkowski’s job, and when that failed,

negotiated a severance package he believed was favorable to Raczkowski. EMES’s

actions were not wholly irrational or arbitrary. In any event, Raczkowski failed to present

evidence that would show a genuine issue of material fact as to the second element of §

                                              4
301 of the LMRA. We thus affirm the District Court’s grant of summary judgment to

Empire on Raczkowski’s claim that Empire breached its collective bargaining agreement

with EMES.

                                            III.

       Raczkowski also argues that he should have a cause of action for wrongful

discharge under Pennsylvania common law, even though he was covered by a collective

bargaining agreement and had statutory remedies, because he received no protection from

the agreement. It is well established under Pennsylvania law that only at-will employees

may bring wrongful discharge claims. Phillips v. Babcock & Wilcox, 503 A.2d 36, 37

(Pa. Super. Ct. 1986). The wrongful discharge cause of action was judicially created for

at-will employees “to provide a remedy for employees with no other recourse against

wrongful discharge.” Id. (citing Geary v. U.S. Steel Corp., 319 A.2d 174, 179 (Pa.

1974)). It does not apply to employees with collective bargaining agreements who have

both contractual remedies against arbitrary discharge and statutory remedies under federal

labor law. Id.; see 29 U.S.C. § 185.

       Raczkowski asserts that, even though he was technically represented by EMES, he

should be deemed to be equivalent to an at-will employee because EMES deprived him of

legal recourse by arbitrarily failing to file a grievance. But unlike at-will employees,

EMES could have used its discretion to file a grievance against Empire on Raczkowski’s

behalf, and did, in fact, negotiate with Empire over his discharge. Therefore, we affirm

the District Court’s grant of summary judgment to Empire on Raczkowski’s claim for

                                              5
wrongful discharge under Pennsylvania law.

                                       * * * * *

      In this context, we affirm the order of the District Court.




                                             6